In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 11-604V
                                   Filed: March 1, 2013

*************************
MARY COOPER,               *                         NOT TO BE PUBLISHED
                           *
               Petitioner, *
v.                         *                         Stipulation; Chronic Inflammatory
                           *                         Demyelinating Polyradiculoneuropathy
SECRETARY OF HEALTH        *                         (“CIDP”); Influenza Vaccine;
AND HUMAN SERVICES,        *                         Tetanus-Diphtheria-acellular Pertussis
                           *                         (“Tdap”) Vaccine
               Respondent. *
                           *
*************************

Isaiah Kalinowski, Maglio, Christopher, and Taole, Sarasota, FL, for Petitioner.
Michael Milmoe, United States Dep’t of Justice, Washington, DC, for Respondent.

                                          DECISION1

ZANE, Special Master.

        On March 1, 2013, the parties in the above-captioned case filed a Stipulation
memorializing their agreement as to the appropriate amount of compensation in this case.
Petitioner, Mary Cooper, alleges that she suffered chronic inflammatory demyelinating
polyradiculoneuropathy (“CIDP”) that was caused-in-fact by her receipt of Tetanus-Diphtheria-
acellular Pertussis (“Tdap”) and influenza (“flu”) vaccines received on October 1, 2008, vaccines
that are contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a). Ms. Cooper also alleges that

1
 Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review, agrees that the identified material fits within the
banned categories listed above, the Special Master shall redact such material from public access.
42 U.S.C. § 300aa-12 (d) (4); Vaccine Rule 18 (b).




                                                 1
she experienced the residual effects of this injury for more than six months and that she has not
otherwise received compensation for such injuries. Petitioner seeks compensation related to her
injuries pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10
to 34.

        Respondent denies that the vaccines caused Petitioner’s CIDP or any other injury or her
current disabilities. Nonetheless, the parties have agreed informally to resolve this matter.
Stipulation, Appendix A hereto.

        The court hereby ADOPTS the parties’ said Stipulation, attached hereto as Appendix A,
and awards compensation in the amount and on the terms set forth therein. Specifically,
Petitioner is awarded:

               a lump sum of $125,000.00, in the form of a check payable to Petitioner.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly.2

       IT IS SO ORDERED.


                                              s/Daria J. Zane
                                              Daria J. Zane
                                              Special Master




2
  This document constitutes a final “decision” in this case pursuant to 42 U.S.C. § 300aa-
12(d)(3)(A). Unless a motion for review of this decision is filed within 30 days, the Clerk of the
Court shall enter judgment in accordance with this decision. Pursuant to Vaccine Rule 11(a), the
parties can expedite entry of judgment by each party filing a notice renouncing the right to seek
review by a United States Court of Federal Claims judge.

                                                  2